             Case 1:20-cr-00370-AT Document 13 Filed 09/15/20 Page 1 of 2

                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                                    DOC #: _________________
                                                                             DATE FILED: 9/15/2020

                  -against-
                                                                                         20 Cr. 370 (AT)

VITO NIGRO,                                                                                  ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       The Government’s motion to adjourn the status conference scheduled for September 14,
2020, ECF No. 12, is GRANTED. The status conference scheduled for September 14, 2020, is
ADJOURNED sine die.

         It is ORDERED that time between September 14, 2020 and October 14, 2020 is
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The
Court finds that the ends of justice served by granting the exclusion outweigh the best interests of
the public and Defendant in a speedy trial, because such an extension is necessary to efficiently
administer the Court’s docket consistent with public safety, and because it will allow the parties
to continue discussing a pretrial disposition.

         In addition, however, the Court finds that significant further delay of Defendant’s change
of plea hearing could cause “serious harm to the interests of justice,” and the Court accordingly
believes that it would be warranted in conducting a change of plea hearing via videoconference
under Section 15002(b)(2)(A) of the CARES Act, Pub. L. No. 116-136 (2020). Defense counsel
has previously indicated that Defendant consents to having the change of plea hearing conducted
remotely.1 ECF No. 10. The CARES Act’s provision for conducting change of plea and
sentencing hearings by videoconference when necessary reflects Congress’s understanding that
criminal proceedings must not be delayed indefinitely. See United States v. Cohen, No. 19 Cr.
741, 2020 WL 2539115, at *3 (S.D.N.Y. May 19, 2020) (“[T]he CARES Act recognizes the
importance of judicial proceedings moving forward in a time of great uncertainty.”). Defendant
and the public both have a strong interest in cases being brought to a speedy resolution, reflected
in the Speedy Trial Act and the Sixth Amendment. See United States v. Bert, 814 F.3d 70, 83
(2d Cir. 2016) (“There is a societal interest in providing a speedy trial which exists separate
from, and at times in opposition to, the interests of the accused.” (internal quotation marks and
citation omitted)). And, on September 9, 2020, Chief Judge Colleen McMahon ended the
district-wide suspension of the Speedy Trial Act, finding that “although the emergency brought
on by the spread of the coronavirus . . . has not yet ended,” courts in this district can begin the
process of resuming criminal trials. In re: Coronvirus/COVID-19 Pandemic, 20 Misc. 196, ECF
No. 4 (S.D.N.Y. Sept. 9, 2020).


1
 The Court also notes that, even in the absence of the authorization provided by the CARES Act, the Second Circuit
has held that a defendant may waive his right to be physically present in court for certain proceedings under Rule 43
of the Federal Rules of Criminal Procedure. United States v. Salim, 690 F.3d 115, 122 (2d Cir. 2012).
          Case 1:20-cr-00370-AT Document 13 Filed 09/15/20 Page 2 of 2


        The Court concludes that the uncertainty and deferral of punishment that would result
from continual delay of the change of plea hearing in this matter constitute serious harms to the
interests of justice. See Cohen, 2020 WL 2539115, at *2. Accordingly, the Court holds that the
standard set out in Section 15002(b)(2)(A) of the CARES Act is met, and the Court may lawfully
conduct a change of plea hearing by videoconference, if Defendant consents to doing so.

        Thus, it is ORDERED that by September 25, 2020, the parties shall submit a joint letter
indicating whether Defendant consents to the Court conducting a change of plea hearing by
videoconference, and if so, proposing dates for the proceeding.

       SO ORDERED.

Dated: September 15, 2020
       New York, New York




                                               2
